Citation Nr: 1645831	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-05 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for impotency/erectile dysfunction.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before a Veterans Law Judge in June 2015; a transcript of that hearing is associated with the claims file.  The Board notes that the Veterans Law Judge who held that hearing is no longer available to participate in this decision.  The Veteran was informed of this fact and of his right to a hearing before another Veterans Law Judge in a June 2016 letter; the Veteran has not responded to that letter and the Board will proceed with adjudication of the case at this time, as outlined in the June 2016 letter.

This case was last before the Board in September 2015, at which time the Board dismissed the increased evaluation claim for the Veteran's bilateral hearing loss and granted service connection for myasthenia gravis and bilateral ptosis and cortical and posterior subcapsular cataracts.  Also at that time, the Board remanded claims of service connection for bilateral upper and lower extremity peripheral neuropathy for additional development.  During the pendency of the remand, the AOJ awarded service connection for bilateral upper and lower extremity peripheral neuropathy, as associated with the Veteran's diabetes mellitus, in a June 2016 rating decision.  The Board finds all of those claims are considered final and will no longer be addressed in this decision.  

Consequently, this leaves the erectile dysfunction claim as the sole claim before the Board on appeal.  The Board remanded that claim in September 2015 for additional development, and it has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's erectile dysfunction is caused by or due to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

By resolving all reasonable doubt in his favor, the criteria for establishing service connection for erectile dysfunction as associated with service-connected diabetes mellitus, type II, have been met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the claim decided herein, the full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence of record demonstrates that the Veteran has a current diagnosis of erectile dysfunction; the record also reflects that service connection for diabetes mellitus, type II, has been awarded.  Consequently, the first two elements of secondary service connection have been met in this case and this case turns on the nexus element.  

By resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's erectile dysfunction is shown to be caused by or due to his service-connected diabetes mellitus and service connection is warranted.  The reasoning is as follows.  

In a September 2009 VA examination the Veteran was diagnosed with both diabetes mellitus, type II, and erectile dysfunction.  The Veteran reported being diagnosed with diabetes for approximately 7 years and with myasthenia gravis for approximately a year.  He also reported having a diagnosis of erectile dysfunction for approximately 2 or 3 years.  After examination, the examiner opined as follows:  

Diabetes is not likely as not the cause for erectile dysfunction.  Erectile dysfunction usually takes longer to develop following the diagnosis of diabetes.  Hypogonadism is noted and may be a factor as well as antihypertensives.  

The Veteran underwent another VA examination in November 2010, at which time it was noted that he had complaints of erectile dysfunction for 8 to 10 years; the Veteran further reported that it was diagnosed "about the same time as diabetes mellitus was diagnosed."  That examiner did not render an etiological opinion regarding the erectile dysfunction.  

Following the Board's September 2015 remand, the Veteran underwent a third VA examination of his erectile dysfunction.  That examiner noted the previous VA examiner's opinion, and then opined as follows:  

Erectile dysfunction and diabetes mellitus diagnosed at the same time (2002) therefore erectile dysfunction is not secondary to diabetes mellitus.  It would take time to develop erectile dysfunction from diabetes mellitus.  Review of the medical literature does not reveal any direct or indirect cause and effect relationship between the diagnosis of PTSD alone and erectile dysfunction therefore erectile dysfunction is less likely as not caused by or a result of PTSD.  This Veteran has multiple risk factors for erectile dysfunction to include tobacco abuse in remission, alcohol use NOS with history of abuse, dyslipidemia, hypertension, age, hypogonadism, etc.  These are the cause of his erectile dysfunction.  There is no medical evidence which would objectively support this Veteran's contention that his erectile dysfunction was permanently aggravated beyond normal progression by diabetes mellitus/PTSD.  There is no objective evidence this Veteran's erectile dysfunction was permanently aggravated by PTSD/Diabetic medication(s).  

Finally, the Veteran submitted a July 2016 letter from his VA primary care physician, Dr. J.V.K.  He opined as follows:

[The Veteran] is well known to me.  He has diabetes mellitus which is service connected.  Vet[eran] has also developed erectile dysfunction which in my medical opinion is more likely then not related to his Diabetes.  [The Veteran]'s erectile dysfunction is more likely then not service connected.  In my medical opinion.  

The Board notes that the two VA examiners are physician's assistants as opposed to physicians or medical doctors; in contrast, Dr. J.V.K. is a Board certified Family medicine physician and a medical doctor.  Thus, Dr. J.V.K. has more medical knowledge and expertise than the two VA examiners in this case.

Moreover, the entire rationale for the VA examiners' opinions is the concurrent diagnosis of diabetes mellitus and erectile dysfunction.  Such a rationale does not take into account that, perhaps, diabetes mellitus existed for a while prior to the Veteran's treatment and diagnosis of that condition, and therefore enough passage of time had, in fact, occurred in order to cause the Veteran's erectile dysfunction.

After weighing the VA examiners' opinions against Dr. J.V.K.'s opinion, the Board must find that the evidence is at least in equipoise as to whether the Veteran's service-connected diabetes mellitus caused the Veteran's erectile dysfunction.  In such cases, the tie goes to the runner.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Accordingly, service connection for erectile dysfunction as associated with diabetes mellitus, type II, is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for erectile dysfunction as associated with diabetes mellitus, type II, is granted.  



____________________________________________
H.M. Walker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


